DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5-6, filed 6/27/22, with respect to claims 2-7, 9, and 11-22 (renumbered 1-19) have been fully considered and are persuasive.  The rejection of claims 2-7, 9, and 11-22 (renumbered 1-19) has been withdrawn. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/27/22 and 4/12/22 is being considered by the examiner.

Allowable Subject Matter
Claims 2-7, 9, and 11-22 (renumbered 1-19) are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bhorkar et al (Pub No: 2019/0053222) [0024]-[0030]
Yeramalli et al (Pub No: 20180227936) [0039]-[0079]




	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296. The examiner can normally be reached M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469